B j Mr. Justice Thornton :
This was .an action of debt in the Circuit Court of T uskaloosa county, upon a record of a judgment rendered in the State of Georgia, in favor of the plaintiff in error, who was the plaintiff’ also in the Court below, against the defendant. The record shews, that issues were joined upon the pleas of nul tiel record, and of payment: and that upon the trial of the first issue by the Court, the record declared on, was held to be insufficient, for a defect in its authentication ; which defect was, that the certificate of the presiding Judge, omitted to state, that the clerk who attested the record, was clerk, at the date of his attestation, and certified only, that he was so, at the date of his, the Judge’s certificate, and that such attestation was in due form.
That there was error, in rejecting the record for this cause, has been decided in this Court, in the case-of Brown vs. Adair, at July Term, 1831; which decision, we still think, contains the just exposition of the’ act of Congress, regulating the authentication of judicial proceedings. For this, which' is the only matter presented to the consideration of the Court, by the assignment of errors, the judgment of the Court below must be reversed, and the cause remanded for’ further proceedings to be had therein.